              Case 2:18-cr-00422-SMB Document 823 Filed 12/23/19 Page 1 of 4




 1
     Paul J. Cambria, Jr. (NY 15873, admitted pro hac vice)
 2   Erin E. McCampbell (NY 4480166, admitted pro hac vice)
     LIPSITZ GREEN SCIME CAMBRIA LLP
 3   42 Delaware Avenue, Suite 120
 4   Buffalo, New York 14202
     Telephone: (716) 849-1333
 5   Facsimile: (716) 855-1580
     pcambria@lglaw.com
 6
     emccampbell@lglaw.com
 7   Attorneys for Defendant Michael Lacey

 8
                              IN THE UNITED STATES DISTRICT COURT
 9                                FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                          NO. CR-18-00422-PHX-SMB

12                        Plaintiff,                    DEFENDANTS’ REPLY JOINDER ON
     vs.                                                JOYE VAUGHT’S MOTION TO
13
                                                        STRIKE SURPLUSAGE FROM
14   Michael Lacey, et al.,                             INDICTMENT (Doc. 785)

15                     Defendants.                      (Oral argument requested)
16

17
            Defendants Michael Lacey, James Larkin, John Brunst, Scott Spear, and Andrew Padilla
18
     (“Defendants”), by and through their undersigned attorneys, file the instant reply joinder on Joye
19
     Vaught’s Motion to Strike Surplusage from the Indictment (“Motion”) (Doc. 785). Given that
20
     the government has stated it “does not plan on reading the Superseding Indictment or providing
21
     a copy to the jury” (Gov’t’s Opp’n, Doc. 806 at 2), the issues raised in the Motion can be
22
     addressed closer to trial through motions in limine, if the Court agrees the Indictment will not be
23
     read or provided to the jury.
24
            If the Court intends to adjudicate the Motion, however, the Court should grant the Motion
25
     in full. Contrary to the government’s assertion, none of the challenged allegations are relevant
26
     to Defendants’ knowledge or intent to conspire to facilitate the activities of a business enterprise
27

28
              Case 2:18-cr-00422-SMB Document 823 Filed 12/23/19 Page 2 of 4




 1   involved in prostitution. The age of website users and the alleged misconduct of third parties,
 2   such as murders, kidnappings, etc., do not shed light on Defendants’ knowledge or intent
 3   concerning the crimes charged. The challenged allegations are offered only to prejudice the
 4   Defendants in the eyes of the jury. Indeed, there are no crimes more “emotionally charged”
 5   than those involving allegations of child sex abuse. See United States v. Poandl, 612 F. App’x
 6   356, 366 (6th Cir. 2015); see also Boyd, Fort Worth Star-Telegram, Child abuse trials:
 7   ‘There are no higher stakes” (Jun. 2, 2017) (available at https://www.star-
 8   telegram.com/news/special-reports/article153578794.html (last visited on Dec. 20, 2019)).
 9   Yet, there are no such charges in the Indictment and inclusion of those allegations is unduly
10   prejudicial.
11          Further, and not addressed by the government, the allegations concerning “International
12   Operations” cannot be linked to knowledge or intent in this case because prostitution is not a
13   crime in many foreign countries.1 Indeed, the government conceded its allegations concerning
14   international operations have “no relevance to the crimes” charged. (see Gov’t’s Opp’n to
15   Padilla’s Mot. to Continue Trial, Doc. 635, at 1 & 4.)
16          Similarly irrelevant is the inclusion of an allegation concerning the Travel Act
17   conviction in 1987 of an individual who placed an ad in the Village Voice. That conviction
18   has nothing to do with these Defendants or this case. Defendants Lacey, Larkin, Brunst, and
19   Spear did not own the Village Voice newspaper until decades after that conviction and there
20   are no allegations that Defendants had knowledge of the conviction prior to its inclusion in
21   the Superseding Indictment.
22          Finally, claims that Defendants purportedly engaged in “fooling” financial institutions
23   or “conceal[ing]” information from them about the origins of their funds are not factual
24   statements indicative of mens rea, but, instead, legal conclusions that should be struck.
25

26
     1
           See Countries Where Prostitution is Legal, available at: http://worldpopulationreview.
27   com/countries/countries-where-prostitution-is-legal/ (last visited Dec. 20, 2019).
28                                                   2
             Case 2:18-cr-00422-SMB Document 823 Filed 12/23/19 Page 3 of 4




 1          None of the surplusage identified in Defendants’ Joinder is relevant to the
 2   establishment of the requisite intent that governs this case, whether the specific intent
 3   discussed in Defendants’ Motion to Dismiss based on the First Amendment (Doc. 561),
 4   the specific intent discussed in Defendants’ still-pending Motion to Dismiss based on
 5   failure to plead an essential element of the Travel Act (Doc. 746), or the specific intent
 6   standard that the government has argued governs this case.
 7                                          CONCLUSION
 8          For all these reasons, Defendants do not believe that it is necessary to rule on the Motion
 9   at this time. However, to the extent that this Court rules on the Motion, it should be granted in
10   full, with the Court striking the irrelevant and unduly prejudicial surplusage identified in the
11   marked version of the Superseding Indictment attached as Exhibit A to Defendants’ Joinder.
12
            RESPECTFULLY SUBMITTED,
13
     DATED: December 23, 2019             Paul J. Cambria, Jr.
14
                                          Erin E. McCampbell
15                                        LIPSITZ GREEN SCIME CAMBRIA LLP
16
                                          By:    /s/ Paul J. Cambria, Jr.
17                                               Paul J. Cambria, Jr.
                                                 Attorneys for Michael Lacey
18

19   DATED: December 23, 2019             Thomas H. Bienert, Jr.
                                          Whitney Z. Bernstein
20                                        BIENERT KATZMAN, PLC
21
                                          By:    /s/ Whitney Z. Bernstein
22                                               Whitney Z. Bernstein
                                                 Attorneys for James Larkin
23

24
     DATED: December 23, 2019             Bruce Feder
                                          FEDER LAW OFFICE, P.A.
25
                                          By:    /s/ Bruce Feder
26                                               Bruce Feder
27                                               Attorneys for Scott Spear

28                                                   3
              Case 2:18-cr-00422-SMB Document 823 Filed 12/23/19 Page 4 of 4




 1
     DATED: December 23, 2019             Gary S. Lincenberg
 2                                        Ariel A. Neuman
                                          Gopi K. Panchapakesan
 3                                        BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 4                                        DROOKS, LINCENBERG & RHOW, P.C.

 5                                        By:   /s/ Ariel A. Neuman
                                                Ariel A. Neuman
 6
                                                Attorneys for John Brunst
 7
     DATED: December 23, 2019             David Eisenberg
 8                                        DAVID EISENBERG, P.L.C.
 9
                                          By:   /s/ David Eisenberg
10                                              David Eisenberg
                                                Attorneys for Andrew Padilla
11

12   On December 23, 2019, a PDF version
     of this document was filed with
13
     Clerk of the Court using the CM/ECF
14   System for filing and for Transmittal
     Of a Notice of Electronic Filing to the
15
     Following CM/ECF registrants:
16

17   Kevin Rapp, kevin.rapp@usdoj.gov
     Reginald Jones, reginald.jones4@usdoj.gov
18
     Peter Kozinets, peter.kozinets@usdoj.gov
19   John Kucera, john.kucera@usdoj.gov
     Margaret Perlmeter, margaret.perlmeter@usdoj.gov
20
     Patrick Reid, Patrick.Reid@usdoj.gov
21   Andrew Stone, andrew.stone@usdoj.gov
22   Amanda Wick, Amanda.Wick@usdoj.gov

23

24

25

26

27

28                                                4
